Citation Nr: 0946998	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  03-14 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a cervical strain, 
rated 10 percent disabling prior to March 3, 2004.

2.  Entitlement to an increased rating for cervical strain, 
rated 20 percent disabling from March 3, 2004.

3.  Entitlement to a separate compensable evaluation for 
radiculopathy, right upper extremity.

4.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 40 percent disabling.

5. Entitlement to a separate compensable evaluation for 
radiculopathy, right lower extremity.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to March 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which the RO granted 
a higher 40 percent rating for the service-connected 
lumbosacral strain and denied an increased rating for a 
cervical strain disability, rated 10 percent disabling.  In 
an April 2005 rating decision, the RO granted a 20 percent 
rating for the service-connected cervical strain disability, 
effective from March 3, 2004.  

The Veteran was scheduled for a Travel Board hearing to be 
held in August 2006, but failed to report.  He has not 
indicated that he wishes to have another hearing, nor has he 
provided a good cause reason for his failure to report.  This 
action is deemed a withdrawal of the hearing request.


FINDINGS OF FACT

1.  For the period prior to March 3, 2004, the cervical 
strain manifested with moderate (but not severe) limitation 
of motion and no objective neurologic impairment.

2.  For the period beginning March 3, 2004, the cervical 
strain did not result in flexion limited to less than 15 
degrees; ankylosis; or incapacitating episodes.

3.  Beginning in September 2009, the Veteran's cervical 
strain manifested with mild neurological impairment of the 
lower radicular group.

4.  Lumbosacral strain is manifested by severe limitation of 
motion, but without pronounced intervertebral disc syndrome 
or incapacitating episodes.  

5.  Lumbosacral strain manifests with mild incomplete 
paralysis of the sciatic nerve, right leg.


CONCLUSIONS OF LAW

1.  Prior to March 3, 2004, the criteria for a 20 percent 
rating for cervical strain have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, DCs 5290, 5293 (effective 
prior to and after September 23, 2002), 5235, 5243 (2009). 

2.  The criteria for a rating in excess of 20 percent for 
cervical strain have not been met at any time.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, DCs 5235, 5243 (2009).

3.  Beginning in September 2009, the criteria for a separate 
rating of 20 percent rating for mild neurologic impairment of 
the right upper extremity have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.14, 4.124a, DC 8512 (2009).

4.  The schedular criteria for rating in excess of 40 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, DCs 5292, 5293, 5295 
(effective prior to September 26, 2003) and DCs 5235-5243 
(2009).

5.  The criteria for a separate rating of 10 percent rating 
for mild neurologic impairment of the right lower extremity 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 
4.124a, DC 8520 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

In August 2001, prior to the initial adjudication of the 
Veteran's claim, the RO sent the Veteran a letter that 
provided the required notice under the VCAA and the 
implementing regulations.  This letter informed the Veteran 
of the evidence needed to substantiate his claim and of VA's 
duty to assist him in obtaining pertinent evidence and 
medical records to support his claim.  He was told what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance the VA would provide.  He was 
provided with additional VCAA notice in April 2007 that also 
included a discussion of the type of evidence needed to 
establish a disability rating or effective date for the 
disabilities for which higher ratings were sought, under 
Dingess.  

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
service treatment records, and VA medical treatment records.  
The Veteran was also afforded VA examinations in connection 
with his claims.  He has not indicated that there is any 
outstanding evidence pertinent to his claims and the Board is 
also unaware of any outstanding evidence.  Therefore, the 
Board is satisfied that the VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  As all notification has been given and all 
relevant available evidence has been obtained, the Board 
concludes that any deficiency in compliance with the VCAA has 
not prejudiced the Veteran and is, thus, harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

During the pendency of this appeal, the regulations for 
rating disabilities of the spine were revised on two 
occasions, the first revision was effective September 23, 
2002; and the second was effective September 26, 2003.  See 
67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 
27, 2003).  VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change. See 
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

Under the criteria in effect prior to September 26, 2003, the 
potentially applicable diagnostic codes for rating 
musculoskeletal cervical spine disabilities were 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5285 for vertebral fractures, DC 
5287, for ankylosis of the cervical spine, DC 5290, for 
limitation of motion of the cervical spine, and DC 5293, for 
intervertebral disc syndrome (IVDS).

Under DC 5285 in effect prior to September 26, 2003, 
vertebral fractures were evaluated as 100 percent disabling 
when manifested by cord involvement with the veteran 
bedridden and requiring long leg braces.  A 60 percent rating 
was provided when there was no cord involvement but there was 
abnormal mobility requiring a neck brace (jury mast).  In 
other cases the disability was to be rated on the basis of 
limitation of motion or muscle spasm with an additional 10 
percent for a demonstrable deformity of a vertebral body to 
be added to the evaluation of the veteran's disability.  38 
C.F.R. § 4.71a, DC 5285 (2002).

Under DC 5287 ankylosis of the cervical spine warranted a 30 
percent evaluation for an ankylosed cervical spine in a 
favorable position, and a 40 percent evaluation for an 
unfavorable position.  38 C.F.R. § 4.71a, DC 5287 (2002).

Under DC 5290, a 10 percent rating was warranted for slight 
limitation of motion of the cervical spine.  A 20 percent 
rating was warranted for moderate limitation of motion of the 
cervical spine.  A 40 percent rating was warranted for severe 
limitation of motion of the cervical spine.  38 C.F.R. § 
4.71a, DC 5290 (2002).  The words "slight," "moderate" and 
"severe" are not defined in the rating schedule; however, the 
revised rating criteria provide some guidance.  The amended 
regulations provide that normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The normal combined range of motion of the cervical 
spine is 340 degrees.  38 C.F.R. § 4.71a, Note (2), following 
General Rating Formula for Disease and Injuries of the Spine 
(2009).  

Under the criteria for rating IVDS in effect prior to 
September 23, 2002, mild IVDS warrants a 10 percent rating, 
while a 20 percent rating is warranted for moderate IVDS with 
recurring attacks.  Severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warranted a 40 
percent evaluation.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2002).

Under the interim revised criteria of DC 5293, effective 
September 23, 2002, IVDS is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.26 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, which ever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (effective September 
23, 2002).

Note 1 provides that for the purposes of evaluations under DC 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.  Note 2 provides that 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurological disabilities are to be evaluated separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  Id.

Prior to September 26, 2003, DC 5292 provided that a 40 
percent maximum rating was warranted for severe limitation of 
the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2003).

Under the criteria effective September 26, 2003, back 
disabilities other than IVDS are evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below). 38 C.F.R. § 4.71a, DCs 5235-5242.  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, DC 
5243 (2003).

Under the general formula for rating diseases and injuries of 
the spine, effective September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings will apply.  

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
requires evidence of unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable ankylosis of the 
entire thoracolumbar spine is evaluated as 50 percent 
disabling, and unfavorable ankylosis of the entire spine is 
evaluated as 100 percent disabling.

For IVDS manifested by incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent evaluation is warranted; with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 40 percent 
evaluation is warranted; and with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent evaluation 
is warranted. Note one states that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. See 38 C.F.R. § 
4.71a, DC 5243 (2008).

Under both the old and new criteria, VA is required to apply 
the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  The Court has instructed that in 
applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited 
to muscles or nerves.  These determinations are, if feasible, 
be expressed in terms of the degree of additional range-of- 
motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  These provisions are not, 
however, for consideration where the veteran is in receipt of 
the highest rating based on limitation of motion and a higher 
rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 
80, 84-5 (1997).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2009).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2008).  When the involvement of the nerve is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (2009).

There are potentially several applicable codes for rating 
neurological impairment of the radicular group.  DC 8510 
pertains to impairment of the upper radicular group (the 
fifth and sixth cervicals); DC 8511 pertains to impairment of 
the middle radicular group; DC 8512 pertains to impairment of 
the lower radicular group; and DC 8513 pertains to impairment 
of all radicular groups.  A 20 percent rating is available 
for mild incomplete paralysis of the minor extremity, and a 
30 percent rating is available for moderate incomplete 
paralysis of the minor extremity regardless of which code is 
used.  38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 8510-8513 
(2009).

The applicable code for rating neurological impairment of the 
sciatic nerve is DC 8520.  Under this code, complete 
paralysis of the sciatic nerve warrants an 80 percent 
evaluation; with complete paralysis of the sciatic nerve, the 
foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  Incomplete paralysis of the 
sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, DC 8520 (2009).

The RO has considered and notified the Veteran of both the 
old and the new versions of the relevant criteria (See the 
March 2003 Statement of the Case and the April 2005 
Supplemental Statement of the Case).  The Board's following 
decision results in no prejudice to the Veteran in terms of 
lack of notice of the regulatory revisions.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

1.  Entitlement to a rating higher than 10 percent for 
cervical strain,
prior to March 3, 2004

Service connection was awarded for cervical strain in a July 
1996 rating decision.  An initial 10 percent rating was 
assigned pursuant to the provisions of 38 C.F.R. § 4.71a, DC 
5290, as in effect prior to September 26, 2003.  The Veteran 
filed a claim for an increased rating in June 2001, which the 
RO denied.  The Veteran desires a higher rating.

VA outpatient treatment records dated from March 2001 through 
July 2001 reflect complaints of neck pain with radiation into 
the Veteran's right arm and hand.  He reported occasional 
numbness, weakness, and tingling over the same distribution.  
The Veteran also believed that his right grip strength was 
weaker than on the left.  Objectively, the Veteran 
demonstrated 5/5 strength in his bilateral upper extremities 
and there was no muscle wasting noted.  Deep tendon reflexes 
(radial, biceps and triceps) were +2 bilaterally.  The 
Veteran's sensory system was normal to touch, pain, temp, 
position and vibration.  The diagnosis was chronic neck pain 
associated with degenerative changes in cervical spine.  A 
July 2001 MRI showed right paramedian C5-C6 disc extrusion, 
which contacted and slightly deformed the ventral surface of 
the cord at this level; and right paramedian disc protrusion 
at C6-7, which barely contacted the ventral aspect of the 
cord.

During a September 2001 VA examination, moderate paraspinal 
muscle spasm of the cervical spine was noted.  Range of 
motion of the cervical spine included: forward flexion from 0 
to 20 degrees; extension from 0 to 10 degrees; and lateral 
rotation from 0 to 15 degrees bilaterally.  The diagnostic 
impression was chronic cervical spine sprain/strain.  The 
examiner noted that there was evidence to suggest mild 
fatigability secondary to chronic pain, but no evidence of 
incoordination.  The examiner did not speculate as to 
additional range of motion loss upon flare-up.

Additional VA progress notes from October 2001 to February 
2004 generally reflect complaints and clinical findings 
identical to those noted in the VA records prior to September 
2001.  Of note, is a November 2003 VA neurology note 
indicates that an MRI of the cervical spine performed at a 
private facility in September 2003 revealed developmental 
congenital narrowing of the AP diameter of the canal; and C6-
7 focal central disc protrusion slightly eccentric to the 
right-contacting but not compressing the cord; and mild 
degenerative changes elsewhere. 

Considering the pertinent evidence in light of the criteria 
of DC 5290, and resolving any doubt in the Veteran's favor, 
the Board finds that an increased rating of 20 percent, and 
no higher, is warranted for the Veteran's cervical spine 
disability.  The cervical spine limitation of motion 
demonstrated at the 2001 examination was no more than slight.  
However, with consideration of the DeLuca factors noted 
above, the Board concludes that the limited motion; along 
with Veteran's subjective complaints of pain and the 
examiner's comment that there was evidence of mild 
fatigability on flare-up, warrant a 20 percent rating and no 
higher.  

There was no evidence of demonstrable deformity of a 
vertebral body or ankylosis of the cervical spine, so former 
Diagnostic Codes 5285 and 5287 are inapplicable.  There also 
was no indication of any severe IVDS with recurring attacks 
and intermittent relief, despite the Veteran's subjective 
complaint of radiating pain, so rating under DC 5293 (prior 
to September 23, 2002) would not benefit the Veteran. 

Effective September 23, 2002, the rating criteria for IVDS 
(DC 5293) changed.  However, there is no indication the 
Veteran had any incapacitating episodes due to his cervical 
spine disability, according to this definition, so he still 
could not receive a higher rating on this basis.  Moreover, 
although the Veteran reported radiating pain and paresthesias 
in his right arm from his cervical disorder, no neurological 
deficits were found during the various VA outpatient 
evaluations, or on VA examination in September 2001.  The 
Veteran consistently denied bowel and bladder dysfunction, 
and the VA examination and VA records showed normal muscle 
strength in the bilateral upper extremities and no muscle 
wasting.  Responses to sensory, motor, and deep tendon reflex 
testing were also consistently normal.  Therefore, the Board 
finds that separate evaluations for the chronic orthopedic 
and neurological manifestations are not warranted.  
Regardless of the Veteran's subjective complaints of 
radiating pain and paresthesias, the evidence as a whole 
fails to show even mild neurologic involvement.  

Effective September 26, 2003, disabilities of the spine, 
including IVDS, were now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  To warrant a 
higher rating (of 30 percent) under DC 5235, the medical 
evidence would have to show forward flexion of the cervical 
spine to 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  There is no medical evidence of 
ankylosis or of forward flexion to 15 degrees or less in the 
claims file from the effective date of the regulation change 
and prior to March 2004 (see September 2001 VA examination 
report).  To warrant a higher rating of 40 percent under DC 
5243 (for IVDS), there would need to be evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  As 
there was no evidence of any incapacitating episodes since 
the revised criteria became effective, DC 5243 does not 
apply.

Under the revised criteria, the Board has also considered 
whether the Veteran is entitled to a separate rating for his 
neurological complaints, but finds none are warranted.  As 
indicated, despite the Veteran's subjective complaints of 
radiating pain and paresthesias, the evidence as a whole 
fails to show even mild neurologic involvement.  In sum, a 20 
percent rating, and no higher, for cervical strain with 
moderate limitation of motion, is warranted prior to March 3, 
2004.


2.  Entitlement to a rating higher than 20 percent, for 
cervical strain,
from March 3, 2004.

In an April 2005 rating decision, the RO granted a 20 percent 
rating for the service-connected cervical strain disability, 
effective from March 3, 2004, pursuant to the provisions of 
38 C.F.R. § 4.71a, DC 5290.  The Veteran desires a higher 
rating.

A May 2004 VA examination report shows the Veteran had 
tenderness and spasms in his cervical spine, particularly in 
the left paraspinal muscles.  Cervical spine range of motion 
included 0 to 20 degrees of flexion; 0 to 10 degrees of 
extension; lateral rotation from 0 to 10 degrees on left, and 
0 to 20 degrees on the right.  Deep tendon reflexes were 
symmetrical.  Motor testing was 5/5 in all major motor groups 
and the sensory examination was unremarkable.  The diagnostic 
impression was post-traumatic cervical spine strain/sprain 
syndrome.  The examiner noted that there was evidence to 
suggest mild fatigability secondary to chronic pain, but no 
evidence of incoordination.  The examiner noted further that 
while the Veteran was prone to exacerbations, it was not 
possible to predict the amount of future dysfunction.

A November 2004 VA treatment record indicated that the 
Veteran is left-handed.  A May 2005 treatment note shows the 
Veteran continued to complain of pain radiating into his 
right arm/hand, with occasional numbness, weakness, and 
tingling over the same distribution.  Objectively, the 
sensory system was normal to touch, pain, temp, position and 
vibration.  Deep tendon reflexes were +2 bilaterally.  The 
diagnosis was neck pain associated with degenerative changes 
in the cervical spine.

At a January 2006 VA examination the Veteran reported 
cervical spine pain, with radiation into the right arm, with 
stiffness and weakness.  Cervical spine range of motion 
included 0 to 30 degrees of forward flexion; 0 to 10 degrees 
of extension; lateral flexion and rotation from 0 to 25 
degrees bilaterally.  On repetitive use, there was no 
additional limitation of motion from the DeLuca factors.  
There were mild to moderate spasms and tenderness along C1-
C5.  Sensation, sensory function, and reflexes to all 
extremities were normal.  Motor function of the right arm was 
5/5.  The diagnosis was cervical strain.

The Veteran was most recently evaluated at a VA examination 
in September 2009, where he complained of pain and weakness 
over the right postural lateral cervical spine, with 
radiation down the right arm down to fingertips.  He denied 
any incapacitating episodes over last 12 months.  There was 
no tenderness with palpation over the cervical spine and no 
paravertebral spasms.   

Cervical spine range of motion included: flexion from 0 to 50 
degrees; extension from 0 to 10 degrees; right and left 
lateral rotation from 0 to 10 degrees; and right and left 
rotation from 0 to 20 degrees.  On three repetitive 
movements, there was no additional range of motion loss due 
to Deluca factors.  Muscle strength, including grip strength 
of upper extremity was 5/5, but the right arm grip strength 
was 4/5.  Deep tendon reflexes were +1 bilaterally.  Light 
touch and pinprick were intact from the elbows to the 
fingertips bilaterally.  The diagnosis was cervical strain 
with decreased range of motion and pain.  The examiner noted 
that there was no paralysis of the cervical spine nerves, but 
the affected nerves causing the Veteran's pain were cervical 
C6-C7.  There was no ankylosis of the cervical vertebra.

In order to warrant a 30 percent rating under the revised 
criteria, specifically DC 5235 (for limited motion in the 
cervical spine), the medical evidence would need to show 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the entire cervical spine.  Using 
the range of motion findings in the VA examination reports, 
no more than a 20 percent rating may be assigned as there is 
no medical evidence of forward flexion to 15 degrees or less, 
or ankylosis.  

Alternately, a showing of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months would warrant a 40 percent rating 
under Diagnostic Code 5243.  However, there is no evidence of 
incapacitating episodes in the record, and the Veteran denies 
the same, so Diagnostic Code 5243 does not apply.

Under the revised criteria, the Board has also considered 
whether the Veteran is entitled to a separate rating for his 
neurological complaints.  In this case, the most relevant 
diagnostic criteria are found under DC 8512 (for the lower 
radicular group) as the recent VA examiner specifically 
indicated that the C6-C7 nerves were the nerves affected by 
the cervical strain.  Under DC 8512, a 20 percent rating is 
available for mild incomplete paralysis of the minor 
extremity.  A 30 percent rating is available for moderate 
incomplete paralysis of the minor extremity.  38 C.F.R. § 
4.124a, DC 8512.  

Throughout the course of the appeal, the Veteran has 
consistently reported symptoms of occasional numbness, 
weakness, and tingling over his right arm and hand 
distribution.  Objective sensory findings have been 
completely normal.  It was not until the September 2009 VA 
examination that any neurological deficit was confirmed on 
objective examination, and then only by slightly decreased 
grip in the right upper extremity, compared to the left.  
Based on the evidence then, the Board finds that a separate 
20 percent rating, and no higher, is warranted for mild 
impairment of a minor extremity, from September 2009.  A 
higher rating is not warranted as there is no atrophy, barely 
any loss of strength, and no complete paralysis.  


3.  Entitlement to an increased rating for lumbosacral 
strain,
 currently rated 40 percent

Service connection was awarded for lumbosacral strain in a 
July 1996 rating decision.  A 20 percent rating was initially 
assigned, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5292, for limitation of motion.  The Veteran filed an 
increased rating claim in June 2001.  In January 2002, the RO 
granted a 40 percent disability rating effective June 28, 
2001.  The Veteran desires a higher rating.

VA treatment records dated between July 2001 and March 2004 
show that the Veteran complained of some neurological 
symptoms associated with his low back pain, particularly 
radiation of pain and paresthesias into his right lower 
extremity.  The Veteran also reported that his leg 
occasionally gave out and he used a back brace for support.  
Objectively, the Veteran's sensory system was normal.  Deep 
tendon reflexes were generally +2 bilaterally, although there 
was some question of decreased signal at the right ankle.  
His gait was consistently within normal limits and there was 
no evidence of paraspinal muscle spasm.  A July 2001 MRI 
showed right paramedian disc protrusion at L4-5, which barely 
contacted the ventral thecal sac.  The assessment was low 
back pain, degenerative disc disease.  An August 2001 nerve 
conduction study/electromyography (NCV/EMG) study was 
suggestive of a mild L5 radiculopathy, but there was no 
evidence of peroneal nerve entrapment therapy, peripheral 
neuropathy or myopathy.  

Beginning in March 2003, VA records reveal that the Veteran 
had no muscle wasting or fasciculation on objective 
examination.  His muscle strength was 5/5 bilaterally, 
although it was compromised secondary to pain.  Sensory 
examination was normal and deep tendon reflexes were 
generally +2 bilaterally, although reflexes were occasionally 
+1 in the right ankle.  An MRI of the lumbosacral spine 
performed in September 2003 showed bilateral mild foraminal 
narrowing affecting the exiting L3 and L4 roots; mild lower 
lumbar facet arthropathy; and no focal disc protrusion or 
significant narrowing of the canal. 

The Veteran underwent a VA examination in May 2004.  The 
physical examination demonstrated tenderness and spasms, 
particularly in the left paraspinal muscles.  Lumbosacral 
spine range of motion included: forward flexion from 0 to 30 
degrees; extension from 0 to 10 degrees; and lateral rotation 
from 0 to 15 degrees.  The neurological examination revealed 
symmetrical deep tendon reflexes.  Motor testing was 5/5 in 
all major motor groups.  The sensory examination was 
unremarkable.  The diagnostic impression was post-traumatic 
lumbosacral spine strain/sprain syndrome.  The examiner noted 
that there was evidence to suggest mild fatigability 
secondary to chronic pain, but no evidence of incoordination.  
The examiner also stated that while the Veteran was prone to 
exacerbations of his condition, it was not possible to 
predict the amount of future dysfunction.

A May 2005 treatment note shows the Veteran reported pain 
radiating into his right leg, with occasional numbness, 
weakness, and tingling over the same distribution.  The 
Veteran also reported that his right leg gave out at times.  
He denied any bowel or bladder dysfunction.  On physical 
examination, his gait was normal and there was no loss of 
postural reflexes.  The sensory system was normal to touch, 
pain, temp, position and vibration.  Deep tendon reflexes 
were +2 bilaterally.  The diagnosis was low back pain 
associated with degenerative changes in lumbosacral spine.

The Veteran was afforded another VA examination in January 
2006, at which time he reported lumbosacral spine pain that 
radiated into his right leg, with stiffness and weakness.  On 
physical examination lumbosacral range of motion included: 
forward flexion from 0 to 45 degrees; extension to 0 degrees; 
and lateral flexion from 0 to 15 degrees bilaterally.  On 
repetitive use, there was no additional limitation due to the 
Deluca factors.  Sensation, sensory function, and reflexes to 
all extremities were normal.  The Veteran displayed 
difficulty standing on his right heel and toe secondary to 
low back pain.  Right leg straight leg raising test appeared 
to be positive.  Motor strength and motor function in the 
right leg were 3/5.  The diagnosis was lumbosacral spine 
strain, radiculopathy right lower extremity.  

At the most recent VA examination in September 2009, the 
Veteran reported pain, weakness, and stiffness in the low 
back.  The pain radiated down the back of his legs to the 
toes.  The Veteran reported use of a hard plastic back brace 
and a cane for ambulation.  He denied any incapacitating 
episodes over last 12 months.  The range of motion included 
forward flexion from 0 to 35 degrees; extension from 0 to 10 
degrees; right rotation from 0 to 20 degrees and left 
rotation from 0 to 15 degrees.  There was no ankylosis.  On 
repetitive motion, there was no additional limitation of 
motion due to Deluca factors.  Muscle strength was 3/5 
bilateral lower extremities.  The diagnosis was lumbosacral 
spine strain with decreased range of motion and pain.  The 
examiner noted that there was no paralysis of the lumbar 
spine nerves, but the affected nerves causing the Veteran's 
pain were L4, L5 and S1.  The examiner stated that although 
the Veteran reported he was unable to bend his right knee, he 
was able to sit on the examination table with his knees 
hanging over at 90 degree angle.  In a September 2009 
addendum, the examiner stated there was no additional 
bowel/bladder impairment associated with the service-
connected cervical and spine disabilities.

Based on the medical evidence, the Board finds that the 
lumbosacral strain disability does not warrant a rating 
higher than 40 percent, under either the old or the revised 
criteria.  Forty percent, which the Veteran is already rated 
at, is the maximum evaluation under Diagnostic Code 5292 for 
limitation of motion.  

A higher rating of 60 percent is potentially available under 
Diagnostic Code 5293 (effective prior to and after September 
23, 2002) for IVDS.  A 60 percent rating under Diagnostic 
Code 5293 requires pronounced intervertebral disc syndrome 
resulting in little intermittent relief; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  In this case, there is no medical 
evidence of pronounced IVDS.  The treatment records and VA 
examination reports do not show neurologic impairment from 
intervertebral disc disease to a degree that could be 
characterized as pronounced.

Under the revised criteria the Veteran has limitation of 
motion that equates to a 40 percent rating.  To warrant 
higher disability ratings under the revised criteria the 
evidence must show either unfavorable ankylosis of the entire 
thoracolumbar spine (for a 50 percent rating); or 
intervertebral disc syndrome, with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months (for a 60 percent rating).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2009).  The evidence shows the 
Veteran's spine is not ankylosed.  Various VA examination 
reports show the Veteran could achieve forward flexion, 
extension, and both lateral bending and side rotation.  
Furthermore, because the 40 percent evaluation is the maximum 
for limitation of motion without ankylosis further DeLuca 
consideration is not warranted. See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Finally, as there have been no 
showing of incapacitating episodes since the revised criteria 
became effective, a higher rating under DC 5243 is not 
available.  The Veteran is not entitled to a rating higher 
than 40 percent for his orthopedic impairment caused by the 
lumbosacral strain.

The revised rating schedule provides guidance for separately 
rating neurologic impairment.  See Note (1) of the General 
Rating Formula of Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a.  Under DC 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
The Veteran's lumbosacral strain is involves mild L4-L5 
radiculopathy involving his right leg.  The record reflects a 
consistent complaint of pain and paresthesias in the right 
leg throughout the course of the appeal.  These subjective 
complaints were confirmed clinically as early as August 2001, 
on NCV/EMG study.  The January 2006 examination also revealed 
decreased motor strength and function in the right leg, and a 
positive straight leg raise test.  Also, the 2009 VA examiner 
noted that there was nerve involvement from the L4-L5 and S1.  
Given the presence of relatively mild symptomatology, no more 
than a 10 percent rating for mild incomplete paralysis, under 
DC 8520 is appropriate.

The Veteran retains the ability to move his knees and feet, 
and foot drop has not been identified.  There has been no 
objective showing of any severe loss of reflexes, muscle 
atrophy, or sensory disturbances on objective examination of 
his right lower extremity.  Complete paralysis has been ruled 
out.  Hence, an even higher rating for moderate or more 
severe incomplete paralysis is not warranted.  See 38 C.F.R. 
§ 4.124a, DC 8520.

Due consideration has been given to Hart v. Mansfield, 21 
Vet. App. 505 (2007); however, the further assignment of 
staged ratings is not necessary.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); see also Barringer v. Peake, 22 Vet. 
App. 242 (2008).  In a recent case, the Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board 
must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the C&P Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

The orthopedic and neurological symptoms associated with the 
Veteran's cervical and lumbosacral strain are not shown to 
cause any impairment that is not already contemplated by the 
rating criteria.  Thus, the Board finds that the rating 
criteria reasonably describe his disabilities.  For these 
reasons, referral for consideration of an extraschedular 
rating is not warranted.









	(CONTINUED ON NEXT PAGE)


ORDER

Prior to March 3, 2004, a 20 percent rating for cervical 
strain is granted.

From March 3, 2004, a rating in excess of 20 percent for 
cervical strain is denied.

From September 2009, a separate 20 percent rating for 
cervical radiculopathy involving the right upper extremity is 
granted.

A rating in excess of 40 percent for lumbosacral strain is 
denied.

A separate 10 percent rating for lumbosacral strain 
radiculopathy involving the right lower extremity is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


